DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               VILFORD P. POLLAS a/k/a VILFORD POLLAS,
                              Appellant,

                                    v.

          WILMINGTON TRUST, NATIONAL ASSOCIATION,
               as Successor Trustee to CITIBANK, N.A.,
                as Trustee for BEAR STEARNS ALT-A
       Trust, Mortgage Pass-Through Certificates, Series 2007-1,
                               Appellee.

                              No. 4D17-3907

                           [October 11, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 16-013913.

  James R. Ackley of Law Offices of James R. Ackley, P.A., West Palm
Beach, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale and Celia C. Falzone of Akerman LLP,
Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.